Citation Nr: 1643162	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 10 percent for cervical spondylosis with strain.

3.  Entitlement to an initial evaluation higher than 20 percent for right lower extremity sciatica. 

4.  Entitlement to initial evaluation for thoracolumbar spondylosis with intervertebral disc syndrome, higher than 10 percent prior to November 8, 2011, and 20 percent since.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in August 2016.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the video-conference hearing held in August 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeals for higher evaluations for cervical spondylosis with strain and thoracolumbar spondylosis with intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher evaluation for thoracolumbar spondylosis with intervertebral disc syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a higher evaluation for cervical spondylosis with strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the video-conference hearing held in August 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that his appeal regarding higher evaluations for cervical spondylosis with strain and thoracolumbar spondylosis with intervertebral disc syndrome were resolved.  The transcript of the hearing has been reduced to writing.  Accordingly, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for a higher evaluation for cervical spondylosis with strain is dismissed.

The appeal for higher evaluations for thoracolumbar spondylosis with intervertebral disc syndrome is dismissed.




REMAND

The Veteran claims that service connection is warranted for PTSD.  A VA examiner in September 2010 determined that the Veteran's symptoms and stressors did not meet the criteria for DSM IV.  Since then, the Veteran has submitted an August 2011 diagnostic assessment of PTSD from a private psychotherapist and he further reports that he is receiving ongoing VA PTSD treatment.  Therefore another VA opinion is needed, as well as a review of VA outpatient records.  

In May 2013, the Veteran filed an notice of disagreement (NOD) to the February 2013 RO decision which granted service connection for sciatica of the right lower extremity, assigning a 20 percent evaluation.  When there has been an adjudication of a claim and a notice of disagreement (NOD) as to its denial of VA benefits, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Update the e-folder with the Veteran's private mental health treatment records to include those from Dr. J.H. Lee. 

2.  Make arrangements to obtain the Veteran's complete mental health treatment records from the VA medical facility in Broward County, dated since October 2011.

3.  Schedule the Veteran for another VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The e-folder must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran, the details of which should be recited in the examination report.  All necessary testing should be conducted.

Based on a review of the e-file, including the Veteran's reported medical history and assertions, and the results of examination, the examiner should answer the following:

a). Provide a clear medical conclusion on whether the Veteran meets the criteria for PTSD or any other diagnosis under the DSM-IV and under the DSM-V.  Particular attention shall be given to PTSD diagnostic criteria A through D under both versions.

In doing so, the examiner should reconcile the previous diagnosis of PTSD by the private psychotherapist in August 2011 and his reported ongoing VA treatment for PTSD.

b). If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.

c). If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorder originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

4.  Send the Veteran an SOC concerning his additional claim of entitlement to a higher rating for sciatica of the right lower extremity.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  

5.  If any benefit sought on appeal, for which a NOD has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


